Citation Nr: 0700742	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  03-21 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD), for accrued benefits purposes.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318 (West 2002).

3.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971.  He died in December 2001.  The appellant is 
the mother of the veteran's minor child.

In a November 2002 rating decision, the RO denied service 
connection for the cause of the veteran's death, and denied 
service connection for PTSD for accrued benefit purposes.  
The appellant appealed the decision to the Board.   

In a January 2004 decision the Board determined that no new 
and material evidence had been submitted to warrant reopening 
the claim of entitlement to service connection for PTSD for 
purposes of accrued benefits.

The appellant appealed the January 2004 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an October 2004 Motion for Remand, the Secretary of 
Veterans Affairs moved to vacate the Board decision and 
remand the case to the Board.  The Court granted the motion.  
Thereafter, the case was returned to the Board.

With respect to the claim for accrued benefits, the Board 
must address the question of new and material evidence in the 
first instance because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (applying an identical analysis to claims previously 
and finally denied, whether by the Board or the RO).  Only 
where the Board concludes that new and material evidence has 
been received does it have jurisdiction to consider the 
merits of the claim.  Barnett; Hickson v. West, 11 Vet. App. 
374, 377 (1998).

The appellant has also made a claim for benefits under 38 
U.S.C. § 1311(a)(2) or 38 U.S.C. § 1318, in which she seeks, 
on the grounds of new and material evidence, to reopen a 
claim of entitlement to service connection for PTSD, which 
was finally decided during the veteran's lifetime.  The Board 
has imposed a temporary stay on the adjudication of these 
claims in accordance with the directions of the United States 
Court of Appeals for the Federal Circuit in its decision in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 
2003).  In that decision the Federal Circuit directed VA to 
conduct expedited rulemaking which will consider why certain 
regulations-38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106-which 
foreclose the reopening of all total disability claims filed 
during a veteran's lifetime except for clear and unmistakable 
error (CUE) situations, do not address why other grounds for 
reopening proceedings (in addition to CUE) should not also be 
allowed.  The temporary stay will remain in effect pending 
the completion of the directed rulemaking and lifting of the 
stay.

As the issue of entitlement to service connection for the 
cause of the veteran's death is inextricably intertwined with 
the § 1318 claim, the issue is deferred pending the lifting 
of the stay.  


FINDINGS OF FACT

1.  In September 1994, the RO denied service connection for 
PTSD; the veteran did not submit a notice of disagreement 
within one year of the notice of that decision. 

2.  Additional evidence received since the RO's September 
1994 denial, and of record at the time of the veteran's 
death, is cumulative of evidence previously of record, and is 
not so significant that it must be considered in order to 
fairly adjudicate the claim. 


CONCLUSIONS OF LAW

1.  The RO's September 1994 denial of service connection for 
PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2006).

2.  Evidence submitted since the RO's 1994 denial is not new 
and material; and the claim for service connection for PTSD, 
for accrued benefit purposes, is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the claimant of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through a July 2002 letter and the May 2003 statement of the 
case (SOC), the RO notified the appellant of elements of 
service connection for cause of the veteran's death, and for 
accrued benefits; and the evidence needed to establish each 
element.  These documents served to provide notice of the 
information and evidence needed to substantiate the claim.

VA's letter notified the appellant of what evidence she was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed her that it would make reasonable 
efforts to help her get evidence necessary to support her 
claims, particularly, the veteran's medical records, if she 
gave VA enough information about such records so that VA 
could request them from the person or agency that had them.  
The letter requested that she provide the names and addresses 
of the veteran's medical providers, the time frame covered by 
the records, and the condition for which the veteran was 
treated, and notified her that VA would request such records 
on her behalf if she signed a release authorizing it to 
request them.

The letter asked her if she had any additional evidence to 
submit, and thereby put her on notice to submit information 
or evidence in her possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

Some of the documents meeting the VCAA's notice requirements 
were provided to the appellant after the rating action on 
appeal.  The timing deficiency was remedied by the fact that 
the appellant's claim was re-adjudicated by the agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The appellant was not provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for the disability on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  The Board 
finds no prejudice to the appellant in proceeding with a 
denial of service connection for PTSD, for accrued benefits 
purposes, as concluded below, because any question as to the 
appropriate disability rating and effective date to be 
assigned is rendered moot.  She had previously received all 
required notice regarding service connection for PTSD, for 
accrued benefits purposes.  The claim denied obviously does 
not entail the setting of a new disability rating or an 
effective date.

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The May 2003 SOC notified the appellant that the veteran's 
previous claim for service connection for PTSD had been 
denied by rating action of September 1994.  The RO advised 
the appellant that there was no credible supporting evidence 
of the claimed in-service stressors.  The RO told her that 
once a claim had been finally disallowed, new and material 
evidence was required for reopening, and also told her what 
constituted new evidence and what constituted material 
evidence.  The May 2003 SOC satisfied the notice requirements 
of Kent.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the appellant.  The RO has obtained copies of the veteran's 
service medical records, his outpatient treatment records, a 
coroner's report, and a certificate of death.  The appellant 
has not identified, and the record does not otherwise 
indicate, any existing pertinent evidence that has not been 
obtained.  In November 2006, the appellant indicated that she 
had nothing else to submit.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the appellant in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Accrued Benefits

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where a veteran's claim for service connection was denied 
during his lifetime and that denial is final, a survivor 
claiming entitlement on the basis of accrued benefits, as 
would the veteran had he lived, is permitted to have a "new 
adjudication of a prior claim only if there is new and 
material evidence in the file which has not previously been 
considered."  Zevalkink v. Brown, 102 F.3d 1236, 1242 
(1996).

Evidence of record at the time of the September 1994 decision 
included the veteran's service medical records; service 
personnel records; VA outpatient treatment records; an 
October 1991 counseling report, including an assessment of 
PTSD; a May 1993 substance abuse assessment; an October 1993 
echocardiogram report; reports of December 1993 VA dental and 
general medical examinations; statements of the veteran, 
including allegations that he was under fire on many 
occasions, participated in search and destroy missions, 
incurred shrapnel wounds and other injuries, and was held as 
a prisoner-of-war (POW) for nearly 30 days; and a September 
1994 response from the service department, indicating that 
neither missing-in-action nor POW status was indicated.

Based on the evidence of record, the RO concluded that there 
was no credible supporting evidence that the veteran's 
claimed in-service stressors actually occurred.  The veteran 
was informed of this decision, and did not appeal.

As there was no timely appeal, the RO's September 1994 denial 
of service connection for PTSD is final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  

In December 2000, the veteran filed a petition to reopen the 
claim for service connection for PTSD.  His petition to 
reopen the claim was pending at the time of his death.

The law and regulation governing claims for accrued benefits 
provide that, upon the death of a veteran, a survivor 
claiming entitlement may be paid periodic monetary benefits 
to which the veteran was entitled at the time of death, and 
which were due and unpaid for a period not to exceed two 
years, based on existing rating decisions or other evidence 
that was on file when the veteran died.  38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000; see also Jones v. Brown, 8 Vet. App. 558, 
560 (1996).

At the time when the appellant filed a claim for accrued 
benefits in May 2002, evidence in the file at date of death, 
as used in 38 C.F.R. § 3.1000(a), included uncertified 
statements, which are essentially complete and of such weight 
as to establish service connection for disease or injury when 
substantiated by other evidence in file at date of death, or 
when considered in connection with the identifying, 
verifying, or corroborative effect of the death certificate.  
38 C.F.R. § 3.1000(d)(4)(i) (2001).

Effective November 27, 2002, the accrued benefits regulation 
was amended to define "evidence in the file at date of 
death" to mean evidence in VA's possession on or before the 
date of the beneficiary's death, even if such evidence was 
not physically located in the VA claims file on or before the 
date of death.  38 C.F.R. § 3.1000(d)(4) (2006).

Evidence added to the record since September 1994 includes 
service personnel records; a statement by the veteran that he 
was involved in numerous fire fights as a water craft 
operator in service; an October 2000 statement from a VA 
staff psychiatrist, indicating that the veteran suffered from 
PTSD; a coroner's report, dated in May 2002; and a 
certificate of death.

The Board notes that the service personnel records were 
previously of record and are not new.  The veteran's DD Form 
214 reflects that he served in Vietnam from May 1969 to April 
1970, and that his military occupational specialty (MOS) was 
as a water craft operator.  His record of assignment shows 
that, in Vietnam, he was attached to the 97th Transportation 
Company, and participated in the TET/69 Counter Offensive 
Campaign.  This evidence does not show that the veteran 
personally participated in combat.  Moreover, this evidence 
was previously considered.  Although the "TET/69 Counter 
Offensive Campaign" entry on the veteran's DA Form 20 was 
duplicative of evidence previously considered, the Secretary 
conceded to the Court that the Board should have discussed 
this evidence in the context of a broader inquiry into 
whether the veteran had served in combat.  Ordinarily, the 
Board is statutorily precluded from addressing the merits of 
a previously denied claim which has not been reopened by new 
and material evidence.  38 U.S.C.A. § 5108.  However, for the 
purpose of this decision, the Board notes that the veteran 
made many allegations of combat participation and POW status 
which were previously found to be too self-contradictory and 
vague to be credible.  See rating decision dated September 
29, 1994.  His POW/MIA allegation was specifically rejected 
by the National Personnel Records Center.  The "TET/69" 
entry on DA Form 20 merely refers to a time period, 23 
February 1969-8 June 1969, during which the veteran served 
in Vietnam, and does not indicate combat involvement.  There 
is nothing in the record suggesting combat other than the 
veteran's own statements, which are not credible.  And there 
is nothing new in the record to change that.  The veteran's 
statement that he was involved in numerous fire fights is 
cumulative, as he had made this allegation in connection with 
the previously denied claim.

The additional PTSD assessment is cumulative of other records 
in the claims file.  The coroner's report and death 
certificate do not relate to the issue of service connection 
for PTSD.

Absent credible supporting evidence of the alleged stressors 
or combat service, the additional evidence does not raise a 
reasonable possibility of substantiating the claim.  As new 
and material evidence has not been received, the claim for 
service connection for PTSD, for accrued benefit purposes, is 
not reopened.


ORDER

New and material evidence has not been received; the 
application to reopen the claim for service connection for 
PTSD, for accrued benefits purposes, is denied.


____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


